DETAILED ACTION
This action is in response to claims filed 03 December 2019 for application 16/681392 filed 12 November 2019. Currently claims 2-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the video” and “the video frames" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears the intention may have been for claim 13 to depend on claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 5, 7, 8, 11-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulyanov et al. (Texture Networks: Feed-forward Synthesis of Textures and Stylized Images)(hereinafter “Ulyanov1”) in view of Ulyanov et al. (Instance Normalization: The Missing Ingredient for Fast Stylization)(hereinafter “Ulyanov2”).

Regarding claims 2, 15 and 16, Ulyanov1 discloses: A computer-implemented method comprising: 
maintaining, by a computing system, data specifying respective parameter values for each image style in a set of image styles (Fig. 7); and 
responsive to receiving, by the computing system, an input comprising an input image and input style data identifying at least one image style to be applied to the input image to generate a stylized image that is in an input style (Figs. 2 & 7): 
determining, by the computing system from the maintained data and the input style data, parameter values for the input style (“We experimented with several architectures for the generator network g. The simplest are chains of convolutional, non-linear activation, and upsampling layers that start from a noise sample z in the form of a small feature map and terminate by producing an image. While models of this type produce reasonable results, we found that multi-scale architectures result in images with smaller texture loss and better perceptual quality while using fewer parameters and training faster. Figure 2 contains a high-level representation of our reference multi-scale architecture, which we describe next.” P4 §3.2 ¶Network Architecture), and 
generating, by the computing system, the stylized image by processing the input image using a style transfer neural network that is configured to process the input image to generate the stylized image (P4 §3.2 ¶Network Architecture, Figure 2 “Generator Network”), 
wherein the style transfer neural network comprises a … normalization layer between a first neural network layer and a second neural network layer (“We found that training benefited significantly from inserting batch normalization layers (Ioffe & Szegedy, 2015) right after each convolutional layer and, most importantly, right before the concatenation layers, since this balances gradients travelling along different branches of the network.” P5 ¶3);
wherein generating the stylized image comprises setting, for the processing of the input image by the style transfer neural network, the current values of the …
normalization layer parameters to be the parameter values for the input style without modifying values of parameters of the first neural network layer and the second neural network layer (“We found that training benefited significantly from inserting batch normalization layers (Ioffe & Szegedy, 2015) right after each convolutional layer and, most importantly, right before the concatenation layers, since this balances gradients travelling along different branches of the network.” P5 ¶3).

However, Ulyanov1 does not explicitly disclose: 
a conditional instance normalization layer.

Ulyanov2 teaches: a conditional instance normalization layer (“We replace batch normalization with instance normalization everywhere in the generator network g. This prevents instance-specific mean and covariance shift simplifying the learning process. Differently from batch normalization, furthermore, the instance normalization layer is applied at test time as well.” P 4 ¶1).

Ulyanov1 and Ulyanov2 are both in the same field of endeavor of style transfer neural networks and are analogous. Ulyanov1 discloses an exemplary style transfer network that uses normalization layers in between convolutional and concatenation layers. Ulyanov2 discloses explicitly using a conditional instance normalization layer. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural transfer network as taught by Ulyanov1 with conditional instance normalization layers as taught by Ulyanov2. One would have been motivated as Ulyanov2 states that instance normalization outperforms batch normalization (p4 §4 ¶1).

Regarding claims 3, Ulyanov1 discloses: The method of claim 2, further comprising: providing, by the computing device, the stylized image for presentation to a user (Fig 7, note: a user would have had to input the images and styles to the algorithm).

Regarding claims 5, Ulyanov1 does not explicitly disclose: The method of claim 2, wherein normalizing the first layer output to generate the normalized layer output comprises, for each depth dimension of the first layer output: determining normalization statistics for components of the first layer output across the spatial dimensions of the first layer output; and normalizing the components of the first layer output using the normalization statistics.

Ulyanov2 teaches: wherein normalizing the first layer output to generate the normalized layer output comprises, for each depth dimension of the first layer output: determining normalization statistics for components of the first layer output across the spatial dimensions of the first layer output; and normalizing the components of the first layer output using the normalization statistics (Equation  3 p4 note: j and k are spatial dimensions, “We replace batch normalization with instance normalization everywhere in the generator network g. This prevents instance-specific mean and covariance shift simplifying the learning process. Differently from batch normalization, furthermore, the instance normalization layer is applied at test time as well.” P 4 ¶1).

Regarding claims 7, Ulyanov1 discloses: The method of claim 2, wherein determining, from the maintained data, parameter values for the input style comprises: determining that the input style data identifies a single image style from the set of image styles; and assigning the parameter values for the single image style to be the parameter values for the input style (Fig 1 and Fig 7, note: a user would have had to input the images and styles to the algorithm).

Regarding claims 8, Ulyanov1 discloses: The method of claim 7, wherein receiving the input comprises: receiving a user input identifying the single image style (Fig 7, note: a user would have had to input the images and styles to the algorithm).

Regarding claims 11, Ulyanov1 discloses: The method of claim 2, wherein the respective parameter values for each of the image styles have been determined by training the style transfer neural network (“We now discuss the architecture and the training procedure for the generator network g for the task of texture synthesis. We denote the parameters of the generator network as θ. The network is trained to transform a noise vector z sampled from a certain distribution Z (which we set to be uniform i.i.d.) into texture samples that match, according to the texture loss (5), a certain prototype texture x0:” p4 §3.2 ¶1).

Regarding claims 12, Ulyanov1 discloses: The method of claim 2, wherein the input identifies a video, and wherein the input image is a video frame from the video (“Using a single forward pass in networks that are remarkably compact make our approach suitable for video-related and possibly mobile applications.” P1 last ¶).

Regarding claims 13, Ulyanov1 discloses: The method of claim 2, wherein a respective stylized image is generated for each of a plurality of video frames in the video by applying the input style to each of the video frames (“Using a single forward pass in networks that are remarkably compact make our approach suitable for video-related and possibly mobile applications.” P1 last ¶).

Regarding claims 14, Ulyanov1 discloses: The method of claim 13, wherein the style transfer neural network has been trained to guarantee that stylized images for the plurality of video frames in the video have similar stylizations (“Using a single forward pass in networks that are remarkably compact make our approach suitable for video-related and possibly mobile applications.” P1 last ¶, note: the training minimizes errors and applies the stylization to each image, “to guarantee…” amounts to an intended result).

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulyanov1 in view of Ulyanov2 and further in view of Julian et al. (US 20150324686).

Regarding claim 4 and 17, Ulyanov1 suggest that the method could be extended to mobile devices (“Using a single forward pass in networks that are remarkably compact make our approach suitable for video-related and possibly mobile applications.” P1 last ¶) but does not explicitly disclose: The method of claim 2, wherein the computing device is a mobile device, and wherein the style transfer neural network is implemented on the mobile device.
Julian teaches: wherein the computing device is a mobile device, and wherein the style transfer neural network is implemented on the mobile device (“Aspects of the present disclosure are directed to a process for continuing to learn a model in a distributed loosely coordinated way while devices also use the model. In one exemplary aspect, a deep neural network (DNN) may be used for object recognition in images on mobile devices in which the mobile devices send back information to the central server to continue to refine the model. For ease of explanation, the exemplary data flows and other descriptions are applied to images and object recognition. However, the present disclosure is not so limiting and instead any sensory modality may alternatively or additionally be utilized.” [0078]).

	Ulyanov1, Ulyanov2 and Julian all disclose neural networks and are analogous. Ulyanov1 and Ulyanov2 disclose style transfer networks. Julian discloses implementing image recognition neural networks on mobile devices. It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the style transfer network as taught by Ulyanov1 and Ulyanov2 on a mobile device as disclosed by Julian to yield predictable results.

Claim(s) 9, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulyanov1 in view of Ulyanov2 and further in view of Frigo et al. (Split and Match: Example-based Adaptive Patch Sampling for Unsupervised Style Transfer).

Regarding claims 9 and 21, Ulyanov1 does not explicitly disclose: The method of claim 2, wherein the input style data identifies a combination of two or more image styles from the set of image styles, and wherein determining, from the maintained data, parameter values for the input style comprises: combining the respective parameter values for the two or more image styles to determine the parameter values for the input style, wherein combining the respective parameter values comprises weighting the respective parameter values for each of the two or more image styles by the weight to be applied to the image style.

Frigo teaches: wherein the input style data identifies a combination of two or more image styles from the set of image styles, and wherein determining, from the maintained data, parameter values for the input style comprises: combining the respective parameter values for the two or more image styles to determine the parameter values for the input style, wherein combining the respective parameter values comprises weighting the respective parameter values for each of the two or more image styles by the weight to be applied to the image style (
    PNG
    media_image1.png
    379
    329
    media_image1.png
    Greyscale
Frigo Fig 7 p558, “Finally, in Fig. 6, we show style transfer with our method for two different painting styles. With our adaptive quadtree partition each original image has a different partition particularly adapted to the given example. Thanks to this strategy, our algorithm accomplishes to transfer the appearance independently of the scale texture of the example or the geometry of the original image. We believe that a good style transfer implies to reproduce the texture and the color palette of the example image, as we have already mentioned. However, other artistic choices are possible depending on the desired results. For example, some application may request to only transfer texture and keep the colors of the original image. Fig. 7 shows our results when transferring or not the global color.” P558 §4 ¶3, note: a decision to transfer or not the color is interpreted as a weighting).

Ulyanov1, Ulyanov2 and Frigo are all in the same field of endeavor of style transfer neural networks and are analogous. Ulyanov1 and Ulyanov2 teach a style transfer network that uses instance normalization. Frigo teaches a method where two styles (color and texture) can be combined or removed to generate a styled image. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the style transfer network as taught by Ulyanov1 and Ulyanov2 with the combined styles as taught by Frigo to yield predictable results.

Regarding claim 10, Ulyanov1 does not explicitly disclose: The method of claim 9, wherein receiving the input comprises: receiving a user input defining the respective weights.

Frigo teaches: wherein receiving the input comprises: receiving a user input defining the respective weights (“Finally, in Fig. 6, we show style transfer with our method for two different painting styles. With our adaptive quadtree partition each original image has a different partition particularly adapted to the given example. Thanks to this strategy, our algorithm accomplishes to transfer the appearance independently of the scale texture of the example or the geometry of the original image. We believe that a good style transfer implies to reproduce the texture and the color palette of the example image, as we have already mentioned. However, other artistic choices are possible depending on the desired results. For example, some application may request to only transfer texture and keep the colors of the original image. Fig. 7 shows our results when transferring or not the global color.” P558 §4 ¶3, note: a decision to transfer or not transfer the color/texture is interpreted as a weight 1 or 0).

Double Patenting












The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-14 of U.S. Patent No. 10,535,164. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
US Patent 10,535,164
Claim 2
Claim 1
A computer-implemented method comprising:

maintaining, by a computing system, data specifying respective parameter values for each image style in a set of image styles; and

responsive to receiving, by the computing system, an input comprising an input image and input style data identifying at least one image style to be applied to the input image to generate a stylized image that is in an input style:

determining, by the computing system from the maintained data and the input style data, parameter values for the input style, and

generating, by the computing system, the stylized image by processing the input image using a style transfer neural network that is configured to process the input image to generate the stylized image,

wherein the style transfer neural network comprises a conditional instance normalization layer between a first neural network layer and a second neural network layer, and

wherein generating the stylized image comprises setting, for the processing of the input image by the style transfer neural network, the current values of the conditional instance normalization layer parameters to be the parameter values for the input style without modifying values of parameters of the first neural network layer and the second neural network layer.
A computer-implemented method comprising:
maintaining, by a computing system, data specifying respective parameter values for each image style in a set of image styles;
responsive to receiving, by the computing system, an input comprising an input image and input style data identifying at least one image style to be applied to the input image to generate a stylized image that is in an input style:
determining, by the computing system from the maintained data and the input style data, parameter values for the input style; and
generating, by the computing system, the stylized image by processing the input image using a style transfer neural network that is configured to process the input image to generate the stylized image,
wherein the style transfer neural network comprises a conditional instance normalization layer between a first neural network layer and a second neural network layer,
wherein the conditional instance normalization layer is configured to, during processing of the input image by the style transfer neural network:
receive a first layer output generated by the first neural network layer,
normalize the first layer output to generate a normalized layer output; and
transform the normalized layer output in accordance with the current values of the conditional instance normalization layer parameters to generate a conditional instance normalization layer output, and
provide the conditional instance normalization layer output as an input to the second neural network layer; and
wherein generating the stylized image comprises setting, for the processing of the input image by the style transfer neural network, the current values of the conditional instance normalization layer parameters to be the parameter values for the input style.

Claim 2 of the instant application is fully anticipated by claim 1 of the ‘164 patent.

Claims 15 and 16 of the instant application are fully anticipated by claim 1 of the ‘164 patent under the same reasoning as claim 1.
Claim 3 of the instant application is fully anticipated by claim 3 of the ‘164 patent.
Claims 4 and 17 of the instant application are fully anticipated by claim 4 of the ‘164 patent.
Claims 5 and 18 of the instant application are fully anticipated by claim 5 of the ‘164 patent.
Claims 6 and 19 of the instant application are fully anticipated by claim 6 of the ‘164 patent.
Claims 7 and 20 of the instant application are fully anticipated by claim 7 of the ‘164 patent.
Claim 8 of the instant application is fully anticipated by claim 9 of the ‘164 patent.
Claims 9 and 21 of the instant application are fully anticipated by claim 9 of the ‘164 patent.
Claim 10 of the instant application is fully anticipated by claim 10 of the ‘164 patent.
Claim 11 of the instant application is fully anticipated by claim 11 of the ‘164 patent.
Claim 12 of the instant application is fully anticipated by claim 12 of the ‘164 patent.
Claim 13 of the instant application is fully anticipated by claim 13 of the ‘164 patent.
Claim 14 of the instant application is fully anticipated by claim 14 of the ‘164 patent.
Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122